DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5-10, 12, 14-17, and 19-21 are currently pending. 

Claim Objections
Claim 1 is objected to because of the following informality:  “uniform downstream diameter of the downstream end” should be – uniform downstream outer diameter of the downstream end --.  
Claim 21 is objected to because of the following informalities:  
“a radially extending face”  should be – the radially extending face --;
“the reduced outer diameter of the upstream end” should be – the reduced uniform upstream diameter of the upstream end --.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as obvious over Stoia, et al. 20130318975 in view of Monaghan et al. 20140367495 and Frank 6513498.

    PNG
    media_image1.png
    826
    1031
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    642
    media_image2.png
    Greyscale


Regarding Independent claims 1 and 16, referring to annotated Fig. 2, Fig. 3 and annotated Fig. 6, Stoia discloses 
claim 16 only: a combustor (combustor assembly 8, para. 0019 and 0020), comprising:
an end cover coupled to an outer casing (annotated Fig. 2);
a bundled tube fuel nozzle (60) disposed within the outer casing and coupled to the end cover via one or more fluid conduits (annotated Fig. 2),
claims 1 and 16:
a bundled tube fuel nozzle assembly (nozzle assembly 60; para. 21) comprising
a fuel plenum body (nozzle body 69; para. 0021) defining a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023), an outer band (outer nozzle wall 87; para. 0022);
a fuel plenum (a second fluid plenum 89; para. 0024) defined within the fuel plenum body and a plurality of tubular passages (plurality of nozzle elements 104; para. 0023) that extends from the forward wall (83), through the fuel plenum (89) and to the aft wall (100) (Fig. 3-5);
a plurality of tube extensions (a plurality of nozzle extensions 163) disposed downstream from the plurality of tubular passages (104) (Fig. 6; para. 0026) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), and a uniform downstream diameter of a downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform diameter) of the at least one tube extension.


claims 1 and 16: the fuel plenum body is a singular body; 
wherein the at least one tube extension of the plurality of tube extensions includes an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream diameter of the downstream end of the at least one tube extension and extends axially into and aligns with a respective outlet of a respective tubular passage of the plurality of tubular passages, 
claim 1 only: wherein the radially extending face is entirely in contact with the aft wall; and 
claims 1 and 16: a braze joint or a weld joint between the upstream end of the at least one tube extension and the fuel plenum body. 
 
Monaghan teaches a fuel injection nozzle (126; Fig. 2, para. 0017-0019) which has a singular body fuel plenum body (fuel injection head 200; Fig. 2 and 3; para. 0022) including multiple tubes (pre-mix tubes 218; Fig. 3, para. 0022) extending through a fuel plenum (upstream fuel plenum 236; Fig. 3, para. 0024). Monaghan teaches in the Abstract: “A fuel injection head for use in a fuel injection nozzle comprises a monolithic body portion (fuel plenum body in instant application) comprising an upstream face (forward wall in instant application), an opposite downstream face (aft wall in instant application), and a peripheral wall extending therebetween (outer band in instant application). A plurality of pre-mix tubes (plurality of tubular passages in instant 
In addition, although Stoia does not disclose the fuel plenum body is a singular body, Stoia does disclose a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia discloses “that the term “monolithic” describes a nozzle component that is formed without joints or seams such as through casting, direct metal laser sintering (DMLS), additive manufacturing, and/or metal molding injection.” (para. 0022)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fuel nozzle assembly of Stoia by having the fuel plenum body be a singular body so as to reduce potentially leaky joints and a need for post machining and/or EDM operations as taught by Monaghan.

    PNG
    media_image3.png
    638
    897
    media_image3.png
    Greyscale

	Frank teaches a fuel injection system for internal combustion engines including a fuel reservoir with connection stubs welded onto it (Abstract and Col 1 lines 13-15). Frank teaches a tube extension (connection stub 1 in Fig. 1; Col 3 lines 53-54) which includes an upstream end (clamping element 10 in Fig. 1; Col 4 lines 1-9) extending between a base (labeled in annotated Fig. 1) and a radially extending face (collar 7 in Fig. 1; Col 3 lines 60-61; 7 extends radially with respect to the axis of the tube extension 1 as shown in annotated Fig. 1) and a downstream end (labeled in annotated Fig. 1) extending between the radially extending face and a tip (labeled in annotated Fig. 1), wherein the upstream end has a reduced uniform upstream outer diameter as compared to a uniform downstream diameter of the downstream end (as shown in annotated Fig. 1 outer diameter of 10 is uniform and is reduced compared to the 
a braze joint or a weld joint (weld seam 3 in Fig. 1; Col 3 lines 53-56, 65-67) between the upstream end of the at least one tube extension and the fuel reservoir.
 
	Since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026) it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the joining of the at least one tube extension to the fuel plenum body including modifying the respective outlet of the tubular passage and the upstream end of the at least one tube extension in the invention of Stoia in view of Monaghan by having an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream diameter of the downstream end of the at least one tube extension and extends axially into and aligns with a respective outlet of a respective tubular passage of the plurality of tubular passages, wherein the radially 
  
Regarding claims 2, and 17, Stoia in view of Monaghan and Frank teaches the invention as claimed respectively in claims 1 and 16 as discussed above, and Stoia further discloses wherein at least one (“each” for claim 17) tube extension (a plurality of tube extensions 163) and the (“each” for claim 17) respective tubular passage (a plurality of nozzle elements 104) form a (claim 17) respective premix flow passage and (claim 2) a continuous premix flow passage through the bundled tube fuel nozzle assembly. Fig. 6 shows a continuous flow passage extending through the tubular passage 104 and the tube extension 163. Stoia further teaches the passages are premix passages in para. 0024:  “The fuel then enters nozzle elements 104 to mix with air to form a pre-mixed fuel that is discharged from outlet 74 (shown in Fig. 3).”
Regarding the additional limitation that the passage is through the bundled tube fuel nozzle assembly in claim 2, Stoia further discloses that the tubular passage 104 via 

Regarding claims 5 and 19, Stoia in view of Monaghan and Frank teaches the invention as claimed respectively in claims 1 and 16 as discussed above, and the combination already teaches that the outlet of the respective tubular passage (claim 5) or an outlet of each tubular passage (claim 19) comprises a counterbore (counterbore 9 of Frank as discussed above in claims 1 and 16).

Regarding claim 6, Stoia in view of Monaghan and Frank teaches the invention as claimed in claim 1 as discussed above, and referring to Fig. 5, Stoia further discloses one or more of the tubular passages (104) of the plurality of tubular passages is in fluid communication with the fuel plenum (89) via one or more fuel ports (150). Stoia 

Regarding claim 7, Stoia in view of Monaghan and Frank teaches the invention as claimed in claim 1 as discussed above, and referring to Fig. 6, Stoia further discloses each tube extension of the plurality of tube extensions (163) is coaxially aligned with a respective tubular passage of the plurality of tubular passages (104). Fig. 6 shows the tubular passage 104 and tube extension 163 are coaxially aligned.

Regarding dependent claims 8 and 20, Stoia in view of Monaghan and Frank teaches the invention as claimed respectively in claims 1 and 16 as discussed above, and the combination already teaches “the fuel plenum body is formed as a singular body via an additive manufacturing process.”  As discussed above in claims 1 and 16, Monaghan teaches “fuel injection head 200 is fabricated using an additive manufacturing process.” (para. 0020).

Regarding dependent claim 21, Stoia in view of Monaghan and Frank teaches the invention as claimed in claim 16, and the combination already teaches as discussed above in claim 16 wherein the at least one tube extension of the plurality of tube extensions includes a radially extending face (Frank: collar 7 in Fig. 1; Col 3 lines 60-61; 7 extends radially with respect to the axis of the tube extension 1 as shown in annotated Fig. 1) disposed immediately downstream the reduced outer diameter of the upstream end (7 is immediately downstream of the reduced diameter of 10 in Fig. 1), but the 
Frank further teaches the radially extending face (7 in Fig. 1) is in contact with the aft wall (radially extending face 7 contacts face 8 of the aft wall in annotated Fig. 1).

Claims 9-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as obvious over Stoia in view of Monaghan, Frank and Jones 1857912.

Regarding Independent claim 9, referring to Fig. 3 and annotated Fig. 6, Stoia discloses a bundled tube fuel nozzle assembly (nozzle assembly 60; para. 21) comprising
 a fuel plenum body (nozzle body 69; para. 0021) defining a forward wall (a plate member 83; para. 0022), an aft wall (a plate element 100; para. 0023), an outer band (outer nozzle wall 87; para. 0022);
a fuel plenum (a second fluid plenum 89; para. 0024) defined within the fuel plenum body and a plurality of tubular passages (plurality of nozzle elements 104; para. 
a plurality of tube extensions (a plurality of nozzle extensions 163) disposed downstream from the plurality of tubular passages (104) (Fig. 6; para. 0026) and extending from a base (labeled in annotated Fig. 6) to a tip (labeled in annotated Fig. 6), and a uniform downstream diameter of a downstream end (labeled in annotated Fig. 6 where the diameter of the downstream end is clearly a uniform diameter) of the at least one tube extension.
 
 	Stoia does not disclose the fuel plenum body is a singular body; 
wherein the at least one tube extension of the plurality of tube extensions includes an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream diameter of the downstream end of the at least one tube extension and extends axially into and aligns with a respective outlet of a respective tubular passage of the plurality of tubular passages, 
a braze joint or a weld joint between the upstream end of the at least one tube extension and the fuel plenum body; 
wherein an outlet of each tubular outlet comprises a counterbore and a rim portion, the rim portion tapered radially inwardly from the aft wall towards the forward wall.  

In addition, although Stoia does not teach the fuel plenum body is a singular body, Stoia does teach a monolithic nozzle component 80 which includes the plate element 100 and the plurality of nozzle elements 104 (para. 0023) and Stoia teaches “that the term “monolithic” describes a nozzle component that is formed without joints or seams such as through casting, direct metal laser sintering (DMLS), additive manufacturing, and/or metal molding injection.” (para. 0022)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fuel nozzle assembly of Stoia by 
	Frank teaches a fuel injection system for internal combustion engines including a fuel reservoir with connection stubs welded onto it (Abstract and Col 1 lines 13-15). Frank teaches a tube extension (connection stub 1 in Fig. 1; Col 3 lines 53-54) which includes an upstream end (clamping element 10 in Fig. 1; Col 4 lines 1-9) extending between a base (labeled in annotated Fig. 1) and a radially extending face (collar 7 in Fig. 1; Col 3 lines 60-61; 7 extends radially with respect to the axis of the tube extension 1 as shown in annotated Fig. 1) and a downstream end (labeled in annotated Fig. 1) extending between the radially extending face and a tip (labeled in annotated Fig. 1), wherein the upstream end has a reduced uniform upstream outer diameter as compared to a uniform downstream diameter of the downstream end (as shown in annotated Fig. 1 outer diameter of 10 is uniform and is reduced compared to the uniform diameter of the downstream end) of the at least one tube extension and extends axially into and aligns with a respective outlet (element 10 extends into the counterbore 9 of outlet of tubular passage 4 and both are aligned along the axis of tube extension 1, and passage 5 in tube extension 1 is also aligned with tubular passage 4 as shown in annotated Fig. 1; Col 4 lines 1-9, Col 3 lines 56-59) of a respective tubular passage of the plurality of tubular passages, wherein the radially extending face is entirely in contact with the aft wall (7 is entirely in contact with 8 of the aft wall of fuel reservoir 2 as shown in annotated Fig. 1; Col 3 lines 60-67); and
a braze joint or a weld joint (weld seam 3 in Fig. 1; Col 3 lines 53-56, 65-67) between the upstream end of the at least one tube extension and the fuel reservoir; 

	Since Stoia discloses that the nozzle extensions can be joined to the monolithic component 80 by various processes (Stoia para. 0026) it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the joining of the at least one tube extension to the fuel plenum body including modifying the respective outlet of the tubular passage and the upstream end of the at least one tube extension in the invention of Stoia in view of Monaghan by having an upstream end extending between the base and a radially extending face and a downstream end extending between the radially extending face and the tip, wherein the upstream end has a reduced uniform upstream outer diameter as compared to the uniform downstream diameter of the downstream end of the at least one tube extension and extends axially into and aligns with a respective outlet of a respective tubular passage of the plurality of tubular passages; and a braze joint or a weld joint between the upstream end of the at least one tube extension and the fuel plenum body; and wherein an outlet of each tubular outlet comprises a counterbore as taught by Frank because the upstream end and corresponding counterbore of the respective outlet of the tubular passage forms a press fit which seals off the passage through the tube extension and the respective tubular passage through the aft wall forming a sealing face and attains a good sealing action because of the pressure per unit of surface area between the upstream end and the counterbore in the aft wall (Frank Col 2 lines 44-54), and welding is used to connect the tubular extension to the aft 

Jones teaches the art of anchorage of tubular parts to plates with a non-leaking connection (page 1 lines 1-5). Jones teaches a rim portion (countersink 3 Fig. 3; page 2 lines 41-44), the rim portion tapered radially inwardly from the aft wall towards the forward wall (Fig. 3 shows taper of countersink radially inward from aft wall towards forward wall). Jones teaches the countersink 3 is filled with welding material welded to the tubular body 5 and the plate 1 at 6 in Fig. 5 (page 2 lines 90-94).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Stoia in view of Monaghan and Frank to include a rim around an outlet of each tubular passage for filling with welding material to create a non-leaking connection between the tube extensions and the outlet in the aft wall as taught by Jones.

Regarding claim 10, Stoia in view of Monaghan, Frank and Jones teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses wherein each tube extension (a plurality of tube extensions 163) and each tubular passage (a plurality of nozzle elements 104) form a respective premix flow passage. Fig. 6 shows a continuous passage through the tubular passage 104 and the tube extension 163 which illustrates a continuous flow passage through them. Stoia further discloses the passages are premix passages in para. 0024:  “The fuel then enters nozzle elements 

Regarding claim 12, Stoia in view of Monaghan, Frank and Jones teaches the invention as claimed in claim 9 as discussed above, and the combination further teaches wherein the upstream end of each tube extension has a reduced outer diameter. 
Regarding dependent claim 14, Stoia in view of Monaghan, Frank and Jones teaches the invention as claimed in claim 9 as discussed above, and Stoia further discloses one or more of the tubular passages (104) of the plurality of tubular passages is in fluid communication with the fuel plenum (89) via one or more fuel ports (150). Stoia teaches “A radial passage 150 is formed in each nozzle element 104… radial passage 150 is formed so as to be fluidly connected with second fluid plenum 89.” (para. 0025)

Regarding dependent claim 15, Stoia in view of Monaghan, Frank and Jones teaches the invention as claimed in claim 9 as discussed above, and the combination further teaches “the fuel plenum body is formed as a singular body via an additive manufacturing process.”  As discussed above in claim 9, Monaghan teaches “fuel injection head 200 is fabricated using an additive manufacturing process.” (para. 0020).

Response to Arguments
Applicant’s arguments with respect to rejections under 35 U.S.C. §103 regarding Stoia on page 8 are not persuasive since Stoia invites one of ordinary skill to consider other forms of attaching the nozzle extensions in para. 26:  “Of course it should be understood that nozzle extensions 163 could be joined to monolithic nozzle component 80 using a variety of processes.”  Stoia clearly indicates there are other acceptable processes beyond using the clamping plate.  
Applicant’s other arguments with respect to rejections under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.H./Examiner, Art Unit 3741  

               /TODD E MANAHAN/               Supervisory Patent Examiner, Art Unit 3741